Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroki (US 2013/0132935).

Per Claim 1:
	Kuroki teaches:

- a processor; and a storage device that stores software including a plurality of element programs to be executed by the processor ([0057] Referring to FIG. 2, the main CPU 201 controls the overall operation of the image forming apparatus shown in FIG. 1. A flash ROM 202 stores programs based on which the main CPU 201 operates. A SRAM 203 is used by the main CPU 201 so as to temporarily store data. A backup RAM 204 is a memory that enables storage of information set by the operation of the image forming apparatus even after the 
 
- wherein at least one of the plurality of element programs causes the processor to execute a specific process in a case where a different element program is being updated, the specific process including handling a situation in which the different element program is being updated ([0137] Referring again to FIG. 12, the main CPU 201 refers to the FIG. 13 function ID-sub CPU association table 1301 to acquire in-use sub CPU information associated with a current function ID, and compares the acquired in-use sub CPU information with sub CPU status information in the sub CPU firmware update status table 1101 shown in FIGS. 11 to 11D. Further, the main CPU 201 determines whether or not a sub CPU indicated by the function ID and associated with a print mode is under firmware update (indicated by Updating in the Status 1107) (step S1202).  [0138] If the sub CPU indicated by the function ID and associated with the print mode is under firmware update, the main CPU 201 disables an associated print mode selection button on the screen of the liquid crystal display section 405 of the console section 401 (step S1203). If the sub CPU indicated by the function ID and associated with the print mode is not under firmware update, the main CPU 201 enables the associated print mode selection button on the screen of the liquid crystal display section 405 of the console section 401 (step S1204).).

Per Claim 2:
	Kuroki teaches: 



Per Claim 3:
	Kuroki teaches:
 
- a screen generation unit that generates an operation screen, wherein the specific process includes notifying the screen generation unit that the different element program is being updated, and the screen generation unit generates a first operation screen indicating that there is a constraint on use of a function that uses the different element program, among a plurality of functions that the information processing apparatus provides to a user, in a case where the screen generation unit is notified by the element program being executed that the different element program is being updated (par. 0137-0140).

Per Claim 4:
	Kuroki teaches:
 
- wherein the screen generation unit generates, as the first operation screen, a screen that receives, with no constraint, use of a function that does not use the different element program being updated, among the plurality of functions (par. 0157).

Per Claim 6:
	Kuroki teaches:

- wherein the screen generation unit generates a second operation screen for receiving selection of a function to be used, among the plurality of functions, from the user, and in a case where a function selected by the user on the second operation screen uses the different element program being updated, the screen generation unit generates, as the first operation screen, a screen indicating that the function is unavailable (par. 0165-0167).

Per Claim 10:
	Kuroki teaches: 

- a history recording unit that records history information that indicates a status of use of each of the plurality of element programs, and an update control unit that controls an update of the software in accordance with the history information (par. 0135-0137 and par. 0156).

Per Claim 15:
	This is a medium version of the claimed apparatus discussed above (claim 1, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also anticipated.

Per Claim 16:
	This is another version of the claimed apparatus discussed above (claim 1, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki (US 2013/0132935).

Per Claim 8:
	The rejection of claim 4 is incorporated, and further, the first embodiment of Kuroki does not explicitly teach a notification unit that notifies the user, who is operating the information processing apparatus when the first operation screen is displayed, that the function that uses the different element program has become available when such a function has become available in response to the different element program being completely updated.  However, in another embodiment of Kuroki teaches a notification unit that notifies the user, who is operating the information processing apparatus when the first operation screen is displayed, that the function that uses the different element program has become available when such a function has 
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the apparatus disclosed by the first embodiment of Kuroki to include a notification unit that notifies the user, who is operating the information processing apparatus when the first operation screen is displayed, that the function that uses the different element program has become available when such a function has become available in response to the different element program being completely updated using the teaching of the another embodiment of Kuroki.  The modification would be obvious because one of ordinary skill in the art would be motivated to check if the update is close to completion to be able to execute the function next (Kuroki, par. 0179).

	
Allowable Subject Matter
Claims 5, 7, 9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Michishita (US 9,110,760) teaches a method for updating firmware for an image forming apparatus.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196